DETAILED ACTION
This Office Action is in response to the application 16/759,917 filed on 04/28/2020.
Claims 2, 3, 5, 7 and 9 have been amended. Claims 1-10 have been examined and are 
pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicant’s initial time of filing for patent.

Priority
This application is related to and claimed the benefits of National Stage application under 35 U.S.C. 371, claiming priority to PCT application PCT/CN2018/074646, filed 01/31/2018. And has a foreign application priority data, dated Nov 9, 2017, CN, Application no. 201711100571.2


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/28/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 04/28/2020 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 04/28/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 04/28/2020 has been accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories (process, machine, manufacture, or composition of matter) of patent eligible subject matter because the claims directed to mere information in the form of data and lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101 (see Interim Eligibility Guidance). Thus, to qualify as a § 101 statutory process, the claim should positively recite the particular machine to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinelli, Pub. No: US 2017/0126687.

Referring claim 1, Martinelli teaches a system for cryptographic attribute-based access control supporting dynamic rules (abstract, attribute-based access control (ABAC) policy) comprising: 
(paras. 0007, 0010, 0064 and fig. 1; ACL stored…);
 access can be authorized to decrypt the objects only if access policy in the attribute- based access control is satisfied (paras. 0004, 0007, 0051 and fig. 3-4, permit access); 
access authorization is based on security token which is dynamically acquired (paras. 0004, 0007, 0051 and fig. 3-4, permit access); 
session key is escrowed into policy center in an encrypted form (paras. 0005, 0034, encoded policy); 
access policy is used to dynamically generate cryptographic policy (paras. 0005, 0034, encoded policy).

Allowable Subject Matter
Claims 1-10 contain allowable subject matter, however as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). The examiner notes that once applicant overcomes the 101 rejections, the claims can pass to issue.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






02/16/2022